DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Tittle of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,872,272. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 
Application No. 17/750,437
U.S. Patent No. 9,872,272
1. A communication system, comprising: 

   a base station connected to a core network; and 
   a plurality of terminal devices connected to the base station and configured to perform radio communication with the base station, 

















    wherein the plurality of terminal devices include a machine type communication device that performs machine to machine communication, and 
    an other terminal device (i.e., non-MTC device), and 
   the base station transmits a paging message for calling the machine type communication device, in a radio frame and a subframe that are different from a radio frame and a subframe in which the base station transmits a paging message for calling the other terminal device (i.e., non-MTC device).
11. A communication system, which comprises 
    a base station device connected to a core network and 
   a plurality of terminal device groups including communication terminal devices connected to said base station device so as to perform radio communication therewith, 
    wherein said base station device transmits, to a communication terminal device to be called, a paging message notifying calling, 
   said communication terminal device starts, upon reception of said paging message addressed to the own device from said base station device, communication with said base station device, and 
   when said paging message is transmitted to the plurality of communication terminal devices included in the different terminal device groups, said paging message is transmitted to each of said terminal device groups over a different radio frame, 
   said terminal device groups includes a group of machine type communication (MTC) devices and 

 a group of non-MTC devices, and
  said paging message is transmitted to the MTC devices over a sub-frame, within a radio frame, different from a sub-frame, within the radio frame, that said paging message is transmitted to the non-MTC devices.
2. The communication system according to claim 1, comprising a plurality of terminal device groups including the machine type communication device, wherein the radio frame and the subframe in which the base station transmits the paging message for calling the machine type communication device are configured for each of the plurality of terminal device groups.
said terminal device groups includes a group of machine type communication (MTC) devices and 
 a group of non-MTC devices, and
  said paging message is transmitted to the MTC devices over a sub-frame, within a radio frame, different from a sub-frame, within the radio frame, that said paging message is transmitted to the non-MTC devices.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHOU (US 2012/0076085 – cited on IDS filed on 05/23/2022) in view of LEE et al. (US 2011/0051668 – cited on IDS filed on 05/23/2022).	
Regarding claim 1, Chou discloses a communication system, comprising: 
a base station connected to a core network (Fig. 4A; base station eNB1); and 
a plurality of terminal devices connected to the base station and configured to perform radio communication with the base station (Fig. 4A; p. [0073]; plurality of MTC devices), 
wherein the plurality of terminal devices include a machine type communication device that performs machine to machine communication (p. [0073]; MTC devices in paging groups), and an other terminal device (p. [0062], [0072]; i.e., H2H device), and the base station transmits a paging message for calling the machine type communication device (p. [0091]).
But, Chou does not particularly disclose transmitting the paging for the machine type communication device in a radio frame and a subframe that are different from a radio frame and a subframe in which the base station transmits a paging message for calling the other terminal device.
However, Lee teaches transmitting the paging for the machine type communication device in a radio frame and a subframe that are different from a radio frame and a subframe in which the base station transmits a paging message for calling the other terminal device (p. [0140]-[0142]; when a paging message is transmitted, the system establishes different paging subframes for each paging group, note that Chou teaches paging group of MTC devices and H2H devices). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made, to modify Chou with the teachings of Lee, since such a modification would allow the system to page the different groups at designated subframes and would allow the terminals to wakeup at the corresponding subframe to check for paging messages (p. [0116]).
Regarding claim 2, the combination of Chou and Lee disclose thee communication system according to claim 1, Chou discloses comprising a plurality of terminal device groups including the machine type communication device (Fig. 4A; p. [0073]; the terminals are assigned paging groups). 
But, Chou does not particularly disclose wherein the radio frame and the subframe in which the base station transmits the paging message for calling the machine type communication device are configured for each of the plurality of terminal device groups.
However, Lee teaches wherein the radio frame and the subframe in which the base station transmits the paging message for calling the machine type communication device are configured for each of the plurality of terminal device groups p. [0140]-[0142]; when a paging message is transmitted, the system establishes different paging subframes for each paging group). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made, to modify Chou with the teachings of Lee, since such a modification would allow the system to page the different groups at designated subframes and would allow the terminals to wakeup at the corresponding subframe to check for paging messages (p. [0116]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643